I114th CONGRESS2d SessionH. R. 5562IN THE HOUSE OF REPRESENTATIVESJune 22, 2016Mr. Griffith introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to provide for Congressional appointment of members of the Medicaid and CHIP Payment Advisory Commission (MACPAC). 
1.Congressional appointment of members of MACPAC 
(a)In generalSection 1900(c) of the Social Security Act (42 U.S.C. 1396(c)) is amended— (1)in paragraph (1), by striking the period at the end and inserting the following:  
, except that for terms beginning on or after January 1, 2017, such members shall be appointed as follows: (A)Six by the Speaker of the House of Representatives, in consultation with the chairman of the Committee on Energy and Commerce of the House of Representatives. 
(B)Three by the minority leader of the House of Representatives, in consultation with the ranking member of such Committee.  (C)Five by the majority leader of the Senate, in consultation with the chairman of the Committee on Finance of the Senate. 
(D)Three by the minority leader of the Senate, in consultation with the ranking member of such Committee.; (2)by amending paragraph (2) to read as follows: 
 
(2)Application of ethics rulesMembers of MACPAC shall be treated as employees of Congress for purposes of applying title I of the Ethics in Government Act of 1978 (Public Law 95–521).;  (3)in paragraph (3)(A), by inserting or Congressional officials (as may be applicable) after Comptroller General of the United States; and 
(4)in paragraph (5), by inserting before the period at the end the following: and, beginning January 1, 2017, MACPAC shall elect a member as Chairman and a member as Vice Chairman. (b)Transition (1)Initial appointmentThe terms of members of the Medicaid and CHIP Payment and Access Commission, as in effect as of the date of the enactment of this Act, shall all expire on December 31, 2016. Congressional officials shall appoint new members to the Commission pursuant to the amendment made by subsection (a)(1) and the terms of such new members shall begin on January 1, 2017, and shall be staggered consistent with paragraph (2). Nothing in this section shall be construed as preventing a Congressional official from appointing under such amendment an individual who is serving as a member of such Commission before January 1, 2017.  
(2)Staggering terms for initial appointmentsThe terms of the individuals first appointed under the amendment made by subsection (a)(1) shall begin on January 1, 2017, and shall (pursuant to the amendment made by subsection (a)(3)) be staggered as follows (as designated by the appointing official at the time of appointment): (A)Speaker appointmentsFor members appointed by the Speaker of the House of Representatives, two for a term of 3 years, two for a term of 2 years, and two for a term of 1 year.  
(B)House minority leader’s appointmentsFor members appointed by the minority leader of the House of Representatives, one for a term of 3 years, one for a term of 2 years, and one for a term of 1 year. (C)Senate majority leader’s appointmentsFor members appointed by the majority leader of the Senate, one for a term of 3 years, two for a term of 2 years, and two for a term of 1 year.  
(D)Senate minority leader’s appointmentsFor members appointed by the minority leader of the Senate, one for a term of 3 years, one for a term of 2 years, and one for a term of 1 year.  